Citation Nr: 0835160	
Decision Date: 10/14/08    Archive Date: 10/24/08

DOCKET NO.  08-21 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel




INTRODUCTION

The veteran served on active duty from March 1951 to January 
1953.  

This appeal arises from March, May and December 2007 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in New Orleans, Louisiana.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The veteran served in Korea with the 75th Field Artillery 
Battalion during the Korean conflict.  

2.  The claims folder includes current diagnoses of PTSD.  

3.  Competent medical professionals have linked the veteran's 
PTSD to his experiences in service during the Korean 
Conflict.  

4.  Service medical records document the veteran complained 
of difficulty hearing at service separation in January 1953.  

5.  VA audiological evaluation in October 2007 revealed the 
veteran currently has a bilateral sensorineural hearing loss 
by VA standards.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD have been 
met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (f) (2007).  

2.  The criteria for service connection of bilateral hearing 
loss have been met.  38 U.S.C.A. §§ 1110, 1112 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the decision below grants the benefits sought, there can 
be no prejudice to the veteran due to any defect associated 
with VA compliance with the duties to notify or to assist, 
consistent with 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
and 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Therefore, no further discussion is warranted on 
this matter.  

Service Connection For PTSD

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304 (f)(2007).  

The veteran has consistently reported that while serving in 
Korea in 1952 with the 75th Field Artillery Battalion his 
battery came under artillery fire.  Enemy rounds were aimed 
at their location and landed in front and behind their 
position.  As a result of his experiences in Korea the 
veteran indicates he has recurrent intrusive thoughts, panic 
attacks and depression.  A July 2006 letter from the Vet 
Center reveals the veteran sought assistance for his 
psychiatric symptoms.  In June 2006, the veteran was referred 
for an evaluation by a VA psychiatrist.  PTSD was diagnosed.  

The question in this case is whether the veteran was exposed 
to stressors in service which caused him to develop PTSD.  
The veteran's DD Form 214 indicates the veteran served from 
March 1951 to January 1953.  He had one year and twenty-nine 
days of foreign service.  In the authentication section it 
was noted he was a Korean returnee.  His occupation in 
service was described as repairman.  His service medical 
records indicate he served with C Battery, of the 75th Field 
Artillery.  The veterans' description of his stressors is 
consistent with the facts documented in his service personnel 
and medical records.  

The facts before the Board are consistent with the veterans' 
assertions that his unit was exposed to incoming mortar fire.  
It is reasonable to assume that a field artillery unit would 
be subjected to enemy fire during the time when the veteran's 
Battery was in Korea in 1952.  

The veteran has reported his symptoms have been present since 
his return from Korea.  He has recurrent and intrusive 
thoughts of events of incidents which occurred in Korea.  His 
PTSD has been attributed to his experiences during the Korean 
Conflict.  The evidence supports the grant of service 
connection for PTSD.  

Bilateral Hearing Loss 

To establish service connection for a claimed disability, the 
facts as shown by evidence must demonstrate that a particular 
disease or injury resulting in current disability was 
incurred during active service or, if preexisting active 
service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 
(West 2002).  

As is noted above the veteran served during the Korean 
Conflict with a field artillery battery.  In service he was 
exposed to noise from 105 millimeter Howitzers.  At the time 
of the veteran's preinduction examination in February 1951 no 
abnormality of the ears was noted and his hearing was 
measured as 15/15 for the whispered voice.  While no disorder 
of the ears or hearing loss was noted at service separation 
in January 1953 and his hearing was again measured as 15/15 
for the whispered and spoken voice, the veteran complained of 
hearing loss.  In the notes section was recorded the 
following:  "Occasional slight difficulty in hearing-not 
significant."  

In October 2007, VA audiological evaluation documented that 
the veteran currently has a hearing loss by VA standards.  
38 C.F.R. § 3.385 (2007).  On the audiological evaluation, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
40
40
55
65
LEFT
35
40
45
50
70

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 96 percent in the left ear.  

The VA audiologist wrote following as an explanation for 
offering no opinion as to the etiology of the veteran's 
current hearing loss:  

A review of the veteran's claims folder 
reveals that at enlistment hearing acuity 
was within normal limits as determined by 
a whispered voice test.  At discharge, a 
whispered and spoken voice test assessed 
the veterans' hearing acuity as within 
normal limits with documentation stating 
occasional slight difficulty in hearing-
not significant.  The voice tests involve 
a subjective assessment of hearing 
impairment using spoken and/or whispered 
words without visual cues.  They are 
insensitive to high frequency hearing 
losses, the type of hearing loss most 
commonly caused by noise exposure.  In 
addition, veteran's claims folder also 
documents an ENT office visit, on 11-16-
51, at which the veteran was diagnosed 
with questionable mild otitis after a 
complaint his ears felt blocked up a 
condition he reported, he had experienced 
once before, several years prior to 
enlistment.  Therefore, due to the lack 
of frequency specific information 
available on veteran's enlistment and 
discharge evaluations as well as his 
report of a possible pre-existing hearing 
problem, I cannot render an opinion as to 
the etiology of the veteran's current 
hearing loss without resort to 
speculation.  

In reviewing the evidence, first, the Board notes the veteran 
is presumed in sound condition except for conditions noted at 
service entrance.  38 C.F.R. § 3.304 (b)(2007).  The reports 
of medical history given by the veteran for the purposes of 
treatment are insufficient to rebut the presumption of 
soundness.  Parker v. Derwinski, 1 Vet. App. 522 (1991).  

There is no dispute that veteran was exposed to artillery 
noise in service, as field artillery was his specialty.  
Artillery noise is well known to be extremely loud and 
potentially damaging to ears.  He complained of difficulty 
with his ears in service in November 1951.  In addition, the 
veteran reported at service separation having difficulty 
hearing.  The notation at service separation is the first 
complaint of hearing problems from the veteran.  

Although the whispered voice test was said to be normal on 
separation, the VA audiologist stated that hearing loss due 
to noise exposure which generally begins in the higher 
frequencies is not shown on subjective testing (i.e., the 
whispered voice test) which was the only type available when 
the veteran was in service.  Notably the veteran's hearing 
loss has been diagnosed as sensorineural in nature.  Thus, 
the Board finds that the reportedly normal whispered voice 
test in service should not be considered as evidence which 
rebuts the veteran's documented report of having hearing loss 
at that time.  

Finally, the evidence reflects the exist of a current chronic 
hearing loss disability.  See 38 C.F.R. § 3.385.  

The Board notes that if a chronic disorder, such as 
sensorineural hearing loss is manifest during service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service-connected unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303.  Lay evidence concerning the manifestations of a 
chronic condition in service may suffice.  See Caldwell v. 
Derwinski, 1 Vet. App. 466, 469 (1991); Hickson v. West, 12 
Vet App. 247, 253  (1999).  Taking into account the foregoing 
factors, and resolving all reasonable doubt in favor of the 
veteran, the Board finds that hearing loss was incurred in 
service.  


ORDER

Service connection for PTSD is granted.  

Service connection for bilateral hearing loss is granted.  




____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


